Case: 2:16-cv-00680-GCS-KAJ Doc #: 83 Filed: 02/08/19 Page: 1 of 9 PAGEID #: 561




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

DON FAIRFAX, individually                   :
 and on behalf of all others similarly           Case No. 2:16-CV-00680
 situated,                                  :
                                                 Judge Smith
                       Plaintiffs,          :
                                                 Magistrate Judge Jolson
               -vs-                         :

HOGAN TRANSPORTS, INC., et al.,             :

                       Defendants.          :

               PLAINTIFFS’ UNOPPOSED MOTION FOR APPROVAL OF
                         ATTORNEYS’ FEES AND COSTS.

       Plaintiff Don Fairfax, individually and on behalf of all other opt-in plaintiffs in this

matter, by and through the undersigned counsel, herby submits this Unopposed Motion to

Approve Attorneys’ Fees and Costs. Plaintiffs respectfully request that the Court apportion

$100,000.00 or one-third of the gross settlement amount of $300,000.00 in this case as attorneys’

fees and $1,975.16 as reimbursement of costs advanced by Plaintiffs’ counsel.

       This Motion is supported by the accompanying Memorandum of Law and the declaration

and documents attached hereto.

                                                    Respectfully submitted,

                                                    /s/ Lance Chapin
                                                    Lance Chapin            (0069473)
                                                    Chapin Legal Group, LLC
                                                    580 South High Street, Suite 330
                                                    Columbus, Ohio 43215
                                                    Telephone:     614.221.9100
                                                    Facsimile:     614.221.9272
                                                    E-mail: lchapin@chapinlegal.com
                                                    Attorney for Plaintiffs
Case: 2:16-cv-00680-GCS-KAJ Doc #: 83 Filed: 02/08/19 Page: 2 of 9 PAGEID #: 562




                                MEMORANDUM IN SUPPORT

        Plaintiff Don Fairfax, on behalf of himself and all other opt-in plaintiffs in this matter,

hereby submits this Memorandum in Support of his Unopposed Motion for Approval of

Attorneys’ Fees and Costs in conjunction with the Parties’ Motion for Approval of FLSA

Collective Action Settlement. For the reasons set forth below, Plaintiffs respectfully request that

the Court apportion $100,000.00 or one-third of the gross settlement amount of $300,000.00 in

this case as attorneys’ fees and $1,975.16 as reimbursement of costs advanced by Plaintiffs’

counsel.

I.      Statement of the Case

        This is an action pursuant to the Fair Labor Standards Act, 29 U.S.C. §216(b), brought to

recover unpaid overtime compensation from Hogan Transports, Inc. The Parties have reached a

proposed settlement of this action following mediation. This proposed settlement is currently

before the Court for approval. The gross amount of the proposed settlement is $300,000.00,

which was intended to cover all of Defendants’ liability to the opt-in Plaintiffs in this case and

Plaintiffs’ attorneys’ fees and costs. Plaintiffs propose that the settlement be apportioned as

follows: $100,000.00 for attorneys’ fees; $1,975.16 for reimbursement of costs; $20,000.00 total

for service or incentive payments to Don Fairfax as the representative plaintiff, and the

remaining settlement proceeds of $178,024.84 to be paid to the opt-in plaintiffs based on a pro-

rata share.

II.     Discussion

        Attorneys’ fees in collective action cases under the FLSA are subject to court approval.

The FLSA contains a fee-shifting provision allowing for reasonable attorneys’ fees and costs of

the action to be paid by the defendant. 29 U.S.C. §216(b). The gross settlement amount in this



                                                 2
Case: 2:16-cv-00680-GCS-KAJ Doc #: 83 Filed: 02/08/19 Page: 3 of 9 PAGEID #: 563




case of $300,000.00 was intended by the Parties to include Defendants’ liability for attorneys’

fees and costs with regard to the claims of the collective class.

       District courts within the Sixth Circuit have the discretion to select one of two methods

for calculating an award of attorneys’ fees in this type of case: 1) the percentage-of-the-fund

method and 2) the lodestar method. Rawlings v. Prudential-Bache Properties, 9F.3d 513, 516-

17(6th Cir. 1993); Bailey v. AK Steel Corp., 2008 U.S. Dist. LEXIS 18838 at *4-5 (S.D. Ohio

Feb. 28, 2008). The percentage-of-the fund method, allows attorneys’ fees to be based on a

percentage of the total recovery to the plaintiff class. See Boeing Co. v. Van Gemert, 444 U.S.

472, 478 (1980). The percentage-of-the fund method recognizes that where a group of

individuals receive a benefit from litigation without directly contributing to its costs, the group

would be unjustly enriched unless each member is required to contribute a portion of the benefits

to compensate the attorneys responsible for creating or enhancing the common fund. The trend

among most courts tends to favor this approach to awarding attorneys’ fees in class action cases,

because it “better aligns the interests of class counsel and class members…[by] t[y]ing the

attorneys’ award to the overall result achieved rather than the hours expended by the attorneys.”

Kay Co. v. Equitable Production Co., 749 F.Supp.2d 455, 461 (S.D. W. Va. 2010). The

percentage-of-the fund method rewards counsel for efficiently and effectively bringing a class

action case to a resolution, rather than prolonging the case in the hopes of artificially increasing

the number of hours worked on the case. Id. at 462.

       The lodestar method multiplies the number of attorney hours expended by the attorney’s

normal hourly rate to create a “lodestar figure” that may be adjusted upwards or downwards by

the court to account for the nature of the case, the quality of the work performed, delay in

payment and other factors. See Hensely v. Eckerhart, 461 U.S. 424, 433 (1983). The lodestar



                                                  3
Case: 2:16-cv-00680-GCS-KAJ Doc #: 83 Filed: 02/08/19 Page: 4 of 9 PAGEID #: 564




method is used to award attorneys’ fees to successful plaintiffs after obtaining a judgment at trial

in a fee-shifting case. Id. Regardless of which method is used to calculate an attorneys’ fee

award, the final amount must be reasonable. Rawlings, 9 F.3d at 516, Smillie v. Park Chem. Co.,

710 F.2d 271, 275 (6th Cir. 1983).

       Plaintiffs’ counsel requests that the Court use the percentage-of-the-fund method for

approving attorneys’ fees in this case and award one-third of the gross settlement fund or

$100,000.00 of the $300,000.00 total settlement to Plaintiffs’ counsel.

       The Sixth Circuit has held that the following factors are relevant to a court’s assessment

of attorneys’ fees: 1) the value of the benefit rendered to the plaintiff class; 2) the value of the

services on an hourly basis; 3) whether the services were undertaken on a contingent fee basis; 4)

society’s stake in rewarding attorneys who produce such benefits in order to maintain an

incentive to others; 5) the complexity of the litigation; and 6) the professional skill and standing

of counsel involved in both sides. Bowling v. Pfizer, 922 F.Supp. 1261, 1280 (S.D. Oh. 1996).

All of these factors support Plaintiffs’ Motion for Approval of Attorneys’ Fees and Costs here.

       1) The Value of the Benefit Rendered to the Plaintiff Class

       There is certainly a significant benefit to the class members by settlement of this

litigation for a reasonable amount. While this case has been conditionally certified as a collective

action, there is always a real and substantial risk of Decertification in these types of FLSA cases

because the standard for initial conditional certification is so low. The Defendants have

persistently argued that there are good grounds for a Motion for Decertification because of the

differences in the job duties of the individual plaintiffs. Defendants have also made clear their

intention to move via Summary Judgment for a decision in their favor on liability based on an

administrative exemption to the FLSA. Obviously, Plaintiffs disagree with Defendants



                                                 4
    Case: 2:16-cv-00680-GCS-KAJ Doc #: 83 Filed: 02/08/19 Page: 5 of 9 PAGEID #: 565




assessment of the strength of these arguments. However, the question of an administrative

exemption for Dispatchers/Fleet Managers is an open question in the Sixth Circuit.

Nonetheless, the Parties have been able to reach a settlement that will guarantee every member

of the conditionally certified class will receive a portion of his/her claimed unpaid overtime

wages.1 If litigation in this case continues, there is a real risk that the Court could decertify the

class or (to a lesser degree of risk) find against the Plaintiffs on the question of liability and end

the case all together. In either scenario, the chances of obtaining some recovery for each member

of the collective class would be nil or prohibitively expensive. Accordingly, the Settlement upon

which the parties have agreed offers immediate redress to each opt-in in light of the risks and

expenses inherent in continued litigation.

         2) The Value of the Services on an Hourly Basis

         Plaintiffs’ counsel spent over 400 hours on this case. The value of the hours actually

expended equals $104,394.60. The time spent in this case was reasonable and necessary given

the duration of the case, the size of the class and the issues involved. See Declaration of Lance

Chapin. Plaintiffs’ counsel is seeking $100,000.00 in fees. As such, the requested figure is very

much in line with the value of the services based upon an hourly rate.

         3) Whether the Services were Undertaken on a Contingent Fee Basis

         Despite having made significant investments of time and out-of-pocket expenses

throughout this litigation, Plaintiffs’ counsel has not received any compensation. Plaintiffs’

counsel faced a significant risk of non-payment because they undertook this litigation on a

contingent basis. “Contingency fee arrangements indicate that there is a certain degree of risk in

obtaining a recovery.” In re Sulzer Hip Prosthesis & Knee Prosthesis Liab. Litig. 268 F. Supp.2d

1
  As lead class counsel, attorney Lance Chapin has spoken with each of the 27 Plaintiffs in this case and each has
readily agreed to the proposed settlement in this matter. (Chapin declaration at 8).


                                                          5
Case: 2:16-cv-00680-GCS-KAJ Doc #: 83 Filed: 02/08/19 Page: 6 of 9 PAGEID #: 566




907, 936 (N.D. Oh 2003). The risk that Plaintiffs’ counsel assumed entailed working hundreds of

hours and advancing a substantial amount of out-of-pocket expenses. These expenses include:

depositions costs, travel fees, filing and service fees, postage and delivery costs, mediation costs

and other litigation services. See Declaration of Lance Chapin. Plaintiffs’ counsel has maintained

careful records of the expenses incurred. Such costs and expenses were reasonable and necessary

to the prosecution of the case and therefore be reimbursed. See e.g., In re Telectronics Pacing

Sys., 137 F. Supp.2d 1029, 1036 (2001 S.D. Ohio 2001). The amount of the contingency, one-

third of the total award, is also reasonable and has been approved in similar FLSA collective

actions. See e.g., Dillworth v. Case Farms Processing, Inc., No. 5:08 CV 1694, 2009 U.S. Dist.

LEXIS 76947 (N.D. Ohio 2009); Jackson v. Papa John’s, No. 1:08 CV 2791, 2008 U.S. Dist.

LEXIS 107650 (N.D. Ohio 2008); Fincham v. Nestle Prepared Foods Co., No. 1:08 CV 73

(N.D. Ohio 2008).

       4) Society’s Stake in Rewarding Attorneys who Produce such Benefits

       In litigating this case, Plaintiffs’ counsel expended significant resources of both time and

money. Counsel conducted extensive discovery and legal research, which included reviewing

thousands of pages of documents; conducted a two day mediation; defended the deposition of the

named representative Plaintiff; conferenced with many of the opt-in plaintiffs; conducted the

30(b)6 deposition of the owner of Hogan at its headquarters in Kansas City, Missouri; and

engaged in significant motions practice. “…[W]ithout such a class action, small individual

claimants would lack the resources to litigate a case of this magnitude. Attorneys who take on

class action matters serve a benefit to society and the judicial process by enabling such small

claimants to pool their claims and resources.” Teletronics, 137 F. Supp.2d at 1043. The public

interest supports payment of the requested fees in this case to ensure that attorneys will continue



                                                 6
Case: 2:16-cv-00680-GCS-KAJ Doc #: 83 Filed: 02/08/19 Page: 7 of 9 PAGEID #: 567




to represent plaintiffs who might not have the means or resources to pursue this type of claim

individually.

       5) The Complexity of the Litigation

       This litigation, pending since July 14, 2016, involved complex issues pertaining to

several technical aspects of the FLSA and the accompanying regulations. Throughout the two

and a half years this case has been litigated, Plaintiffs’ counsel has dedicated many hours and

expended considerable effort prosecuting this action. See Declaration of Lance Chapin. This

factor along with the fact that Plaintiffs’ counsel undertook the representation of 27 plaintiffs

whose domiciles span the nation, amply support the requested attorneys’ fees. See Telectronics,

137 F.Supp.2d at 1043.


       6) The Professional Skill and Standing of Counsel

       Plaintiffs’ counsel has experience in complex class actions and has prosecuted wage and

hour lawsuits as both collective actions and class actions. See Declaration of Lance Chapin. This

case represents hard-fought litigation and at times an amicable resolution of this matter appeared

almost inconceivable. Nonetheless, counsel for both parties demonstrated their professionalism

and skill by educating themselves on the strengths and weaknesses of their case and constructing

a settlement that would provide every class member with a reasonable award under the

circumstances. Furthermore, the services rendered to the class of 27 plaintiffs are reflective of

Plaintiffs’ counsel’s level of skill and experience. Accordingly, Plaintiffs’ counsel’s quality, skill

and efficiency support the requested attorneys’ fees.

III.   CONCLUSION

       For the foregoing reasons, Plaintiffs’ counsel respectfully requests that the Court grant

Plaintiffs’ counsel’s attorneys’ fees of $100,000.00, representing a portion of the hours expended


                                                  7
Case: 2:16-cv-00680-GCS-KAJ Doc #: 83 Filed: 02/08/19 Page: 8 of 9 PAGEID #: 568




at reasonably hourly rates on behalf of Plaintiffs and the opt-in class in addition to

reimbursement of $1,975.16 of out-of-pocket expenses for a total award of $101,975.16.



                                                   Respectfully submitted,


                                                   /s/ Lance Chapin
                                                   Lance Chapin            (0069473)
                                                   Chapin Legal Group, LLC
                                                   580 South High Street, Suite 330
                                                   Columbus, Ohio 43215
                                                   Telephone:     614.221.9100
                                                   Facsimile:     614.221.9272
                                                   E-mail: lchapin@chapinlegal.com
                                                   Attorney for Plaintiffs




                                              8
Case: 2:16-cv-00680-GCS-KAJ Doc #: 83 Filed: 02/08/19 Page: 9 of 9 PAGEID #: 569




                                  CERTIFICATE OF SERVICE

        I hereby certify that on this the 8th day of February, 2019, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system which will send a notice of

this electronic filing to all parties and or counsel of record in this action.




                                                        /s/ Lance Chapin
                                                        Lance Chapin             (0069473)




                                                    9
